     Case 1:18-cv-00513-DAD-JLT Document 50 Filed 09/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 JAMIEN WASHINGTON,                             Case No. 1:18-cv-0513-DAD-JLT (PC)

12                 Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
                                                  TO APPOINT COUNSEL
13                 v.
14 M. SEXTON, et al.,                             (Docs. 36, 46)

15                 Defendants.
16

17        Plaintiff has requested the appointment of counsel. However, district courts lack authority

18 to require counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist.

19 Court, 490 U.S. 296, 298 (1989). Only in exceptional circumstances may the court request the

20 voluntary assistance of counsel for appointment. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

21 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). The court does not find

22 the required exceptional circumstances to justify appointment in this case. The Court DENIES

23 Plaintiff’s motions to appoint counsel (Docs. 36, 46).

24
     IT IS SO ORDERED.
25

26     Dated:    September 14, 2020                         /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:18-cv-00513-DAD-JLT Document 50 Filed 09/14/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          2
